IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Millcreek Township School District,    :
                   Appellant           :
                                       :
           v.                          :     No. 187 C.D. 2017
                                       :
Millcreek Township Educational         :
Support Personnel Association          :


                                      ORDER


            NOW, April 3, 2018, having considered appellee’s application for

reargument and appellant’s answer in response thereto, the application is denied.




                                             MARY HANNAH LEAVITT,
                                             President Judge